Opinion by
Beaver, J.,
The defendant conveyed to the plaintiff and H. M. Lytle, as tenants in common, three contiguous tracts of land in Somerset county, containing 214 acres, 424 acres and twenty-six acres and sixty-seven perches respectively, for the consideration of $10,000, with covenant of general warranty. The Markleton Lumber Company, composed of the plaintiff and Lytle, removed the timber upon a portion of this land, containing sixty-seven acres, which was subsequently claimed by Ernest and Sarah J. Eifert who brought an action of trespass against them, claiming treble damages, in which a recovery was had, and, upon appeal to the Supreme Court, the judgment of the court below was affirmed. The defendants paid the judgment. Subsequently defendant made a settlement with Lytle, the memorandum of the settlement reciting a consideration of $250 and providing: “ This settlement, however, shall not embrace or interfere with any claim that A. C. McCune, my former partner in the premises, may make for any sum, due him as an individual or former' partner to the extent of his share or interest in the said judgment and in the said shortage above mentioned.”
The appellant argues the sixteen several assignments of error under five distinct propositions.
1. The first in logical order embraces an exception to the character of the action, alleging that, inasmuch as the deed was to McCune and Lytle as tenants in common, the right of action was joint and not several and that the action as brought, could not, therefore, be maintained. There would be plausibility in the position and force in the argument, if the defendant had not made the settlement with Lytle and taken a release from him which expressly reserves McCune’s rights in the judgment which the Eiferts obtained against him and Lytle as against the defendant under the breach of the covenant of g.eneral *268warranty contained in his deed. The defendant himself, by making the settlement with Lytle and accepting the release containing this exception or reservation, severed the interests of Lytle and McCune and thereby gave the latter the right of action for damages which he seeks to enforce in the present suit. He should not be permitted to ignore his own act. We think the action was properly brought and is, under the circumstances, maintainable.
2. Several of the assignments of error relate to the admission of testimony relating to the relative value of the part claimed by the Eiferts in their suit and one of the tracts of 242 acres embraced in the deed from the defendant to McCune and Lytle. The court was perhaps somewhat liberal in the admission of testimony in regard to the value of the land claimed by the Eiferts but there was at no time a recognition of any rule in regard to the measure of damages which was at variance with the true rule, as laid down by the court, both in the general charge and in the answer to defendant’s points. The only apparent object of the admission of the testimony was to give the jury a basis upon which they could find the relative value of this tract or portion of the land as compared with the entire body of lands conveyed in the deed. The plaintiff concedes in his argument that, if the sixty-seven-acre tract in dispute was more valuable proportionately than the remaining 597 acres, the plaintiff would be entitled to recover, if at all, in that proportion, and admits further that the court, in affirming the points in the general charge, stated the rule correctly but alleges that the jury in some vague way which is not clearly stated were misled on this question. But the rule was so clearly stated that we cannot see how intelligent men could assess the damages in any other way than in accordance with what was conceded by both parties to be the true rule.
3. The appellant alleges that no notice of any kind was given him to defend the suit brought by the Eiferts against McCune and Lytle and that he was not, therefore, liable under the covenant of warranty; but the evidence clearly shows that he had an appearance and plea entered without notice, that he employed counsel who tried the suit and was not only entirely conversant with every step taken in regard to it but was the real defendant and his actions are only to be accounted for upon the *269ground that he so considered himself. The court clearly recognized in the answer to the defendant’s fourth point the rule in regard to notice and left it to the jury to say whether or not Scott had actually defended the action of the Eiferts against McCune and Lytle. The answer was as follows : “ If the warrantees in the deed intended to hold Noah Scott liable on his warranty when the suit of Eifert and wife was brought against them, they were bound to give Scott distinct and unequivocal notice to defend said suit and also to give him explicit notice that, in the event of a recovery by the Eiferts in said suit, they would have recourse to him on his warranty in the deed; but, if the jury believe from the evidence that Noah Scott actually defended the action of the Eiferts at No. 89, December term, 1898, then such action on his part constituted a waiver by him of any notice from said Lytle and McCune to the effect that he must defend such action and they would hold him responsible under his covenant of warranty contained in his deed to them for the portion of the premises described in said action.” We can see no fault in this instruction and Scott’s acts in defending the action, as the jury evidently found he did, can only be explained on the ground that he regarded himself as being liable for whatever might be recovered against McCune and Lytle in the action of trespass brought by the Eiferts against them. His motives, as shown by his acts, cannot be explained upon any other hypothesis.
4. Lytle, McCune’s tenant in common, was called as a witness to show in part that Scott had not defended what was known throughout the trial as the Eifert case. In order to contradict the witness, the plaintiff offered in evidence certain letters written by him to Mr. Koozer, the attorney for the defendants in the Eifert case, in regard to the conduct of it. Objection was made by the defendant that these contained privileged communications to Lytle’s attorney and could not, therefore, be used in evidence against him. There is no dispute as to the true rule which governs in such cases. If Lytle and McCune had been the parties to the suit and Koozer had been Lytle’s attorney, they would, of course, have been incompetent, but they were letters written by Lytle, on behalf of McCune and Lytle, which tended to show that Scott was actually defending the Eifert case and that they were simply *270assisting him as best they could and that they expected to hold Scott for anything which might be recovered against them. The rule as to confidential communications to attorneys was not violated in any way and indeed, if Lytle and McCune had been at variance with each other, we do not see why the letters written on behalf of both might not have been used by either, without any violation of the rule. Koozer was the attorney, not of Lytle but of McCune and Lytle and the communications which he received from Lytle were on behalf of both. He was, therefore, the adviser of both of them and, as was said in Goodwin Gas Stove & Meter Company’s Appeal, 117 Pa. 514, “ The matters communicated to him by either one of the parties were not in their nature private and, therefore, could not have been the subject of any confidential disclosure.” In Seip’s Estate, 168 Pa. 423, it was held, as stated in the syllabus: “ Where several persons employ the same attorney in the same business, communications made by them in relation to such business, while privileged as to their common adversary, are not privileged inter sese.” If these communications would not have been privileged, as we think is clearly the ease, in a contest between Lytle and McCune, a fortiori, they could not be privileged in a contest between McCune and Scott. We think the letters were properly received.
5. The only other remaining point discussed by the appellant relates to the notice given by the defendant to the plaintiff to bring an ejectment against the Eiferts after the action of trespass had been tried and judgment had been rendered against them therein. The action of trespass was contested by the defendants therein as long as it was possible to carry on a contest. After judgment was entered in the court below, an appeal was taken to the Supreme Court, in which that judgment was affirmed. The timber, which was the valuable part of the land, had been removed and the defendants had no further interest therein. The final judgment in trespass was, at least so far as the timber was concerned, a complete ouster. They were not compelled to incur the expenses of additional litigation, unless the defendant in some way indemnified them therefor. If he had paid the judgment recovered by the Eiferts and had tendered security for the expenses to be incurred in the ejectment, the duty of the plaintiff and his cotenant Lytle’ to institute *271and maintain the ejectment might at least be a debatable question, but they were certainly under no obligation with this judgment in trespass staring them in the face or which perhaps had been actually paid at the end of all the litigation which which was possible under the circumstances, to institute an action of ejectment for the benefit of the defendant. All that is necessary to sustain an action on a covenant of warranty is an actual or constructive eviction by title paramount: Scott v. Scott, 70 Pa. 244. This paramount title was shown and enforced- in the action of trespass maintained by the Eiferts. There was no error, therefore, in the refusal of the defendant’s fifth point, as contained in the sixteenth assignment of error.
A consideration of all the assignments of error, which embrace practically only the points herein discussed, discloses no error and they are, therefore, all overruled.
Judgment affirmed.